NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
  

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted February 11, 2019* 
                                Decided February 11, 2019 
                                              
                                          Before 
 
                            WILLIAM J. BAUER, Circuit Judge 
                             
                            AMY C. BARRETT, Circuit Judge 
                             
                            MICHAEL Y. SCUDDER, Circuit Judge 
 
No. 17‐3561 
 
JAMES EDWARD GRANT,                               Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Western District of Wisconsin. 
                                                   
      v.                                          No. 14‐cv‐436‐jdp   
                                                   
JEFFREY GILL,                                     James D. Peterson, 
      Defendant‐Appellee.                         Chief Judge. 

 
                                         O R D E R 

       James Grant, a former Wisconsin inmate, appeals from a jury verdict against him 
on claims that correctional officer Jeffrey Gill used excessive force on him during an 
escort and retaliated against him after he chose to defend himself at a prison‐
disciplinary hearing. Because Grant did not challenge the sufficiency of the evidence 
before the district court or provide us with a trial transcript, we dismiss Grant’s appeal.   


                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 17‐3561                                                                            Page  2 
 
          This case concerns the use of force during an escort. After Grant disobeyed 
instructions on the way to a prison disciplinary hearing, Gill pushed him into a wall. 
Other guards helped Gill restrain Grant and then strip‐searched him. Grant sued all the 
officers involved but the only claims that eventually proceeded to trial were his 
excessive‐force and retaliation claims against Gill. The jury returned a verdict in Gill’s 
favor on both counts. At no time did Grant file a motion for judgment as a matter of law 
under Federal Rule of Civil Procedure 50. 
         
        On appeal, Grant asserts that a rational and unbiased jury would have returned a 
verdict in his favor because his evidence is “clear and convincing.” But Grant did not 
move for judgment as a matter of law under Rule 50 before or after the jury’s verdict, so 
we are “‘powerless’ to review the sufficiency of the evidence after trial.” Ortiz v. Jordan, 
562 U.S. 180, 189 (2011) (quoting Unitherm Food Sys., Inc. v. Swift‐Eckrich, Inc., 546 U.S. 
394, 400–02 (2006)); Haze v. Kubicek, 880 F.3d 946, 950 (7th Cir. 2018). What’s more, Grant 
has not supplied us with transcripts of the trial proceedings, as he must if he wished to 
raise a sufficiency‐of‐the‐evidence challenge. FED. R. APP. P. 10(b)(2); see Morisch 
v. United States, 653 F.3d 522, 529 (7th Cir. 2011). 
         
        We therefore DISMISS the appeal.